Citation Nr: 1201298	
Decision Date: 01/12/12    Archive Date: 01/20/12

DOCKET NO.  05-18 682	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUE

Entitlement to an increased disability rating in excess of 10 percent for a left knee strain.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Spector, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1976 to January 1997.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2004 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama, which continued a noncompensable disability rating for the Veteran's left knee strain.  Subsequently, in an April 2005 rating decision, the RO increased the Veteran's disability rating for a left knee strain to 10 percent, effective February 27, 2002.

In April 2009, the claim was first reviewed by the Board, at which time the claim was denied.  The appellant subsequently submitted a Notice of Appeal to the United States Court of Appeals for Veterans Claims (Court), indicating his disagreement with the denial of his claim for an increased disability rating in excess of 10 percent for his left knee strain.  The Court issued a December 2009 Order vacating the April 2009 Board decision and remanding the appeal for readjudication consistent with the parties' Joint Motion for Remand (JMR).

This matter was previously remanded by the Board for further development in March 2010, November 2010, and June 2011.  The Board finds the June 2011 remand instructions were not in substantial compliance and this matter is returned to the Board for further consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, another remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.

When the Board remanded this case in June 2011, it directed the RO/AMC to schedule the Veteran for a new VA examination after the June 2010 VA examiner's opinions were found to not be in substantial compliance with the Boards previous remand instructions.  The June 2011 Board Remand directed a new VA examiner to provide an opinion regarding which of the Veteran's left knee symptoms were related to his service-connected left knee strain, and which symptoms were related to his meniscal tear.  This opinion was to be supported by a complete and thorough rationale. 

Pursuant to the Board's remand, the RO/AMC scheduled the Veteran for a new VA examination in August 2011.   In an August 2011 VA examination report, the VA examiner essentially restated the same opinion that was previously asserted on the June 2010 VA examination report, addressing only whether the Veteran's meniscal tear was related to his service-connected left knee strain.  However, the August 2011 VA examiner also failed to state an opinion as to which of the Veteran's left knee symptoms were related to his service-connected left knee strain, and which were related to his meniscal tear.  Therefore, the Veteran must be scheduled for another VA examination to address this issue.  See Stegall; Mittleider v. West, 11 Vet. App. 181, 182 (1998) (The Board is precluded from differentiating between symptomatology attributed to a service-connected disability and another disability in the absence of medical evidence which does so).

Additionally, there appears to be conflicting findings in the June 2010 and August 2011 VA examination reports.  After examining the Veteran's left knee, the August 2011 VA examiner stated that the Veteran had no tenderness, effusion, instability, fatigue, weakness, or incoordination.  However, the June 2010 VA examiner noted that the Veteran complained of instability, stiffness, weakness, and repeated effusions.  Therefore, on remand, it is also necessary for the VA examiner to reconcile the conflicting examination findings in the June 2010 VA examination report and the August 2011 VA examination report.  

A Remand by the Board confers on the Veteran, as a matter of law, the right to compliance with the Remand orders.  See Stegall.  Where the Remand orders of the Board are not complied with, the Board itself errs in failing to ensure compliance.  Id.  As such, the Board finds that this case is not ready for appellate review and must be remanded for compliance with the Remand instructions.

Accordingly, the case is REMANDED for the following action:

1) The Veteran should be scheduled for a new VA examination with an examiner who has not previously examined him, to determine the current level of severity of his left knee disability.  The claims file and a copy of this remand must be made available to and reviewed by the examiner in conjunction with the examination.  The examiner should note in the examination report that the claims folder and the remand have been reviewed.  

The examiner should write a comprehensive report discussing the current severity of the Veteran's left knee disability.  All necessary testing should be provided, including range of motion tests.  

Additionally, the examiner should specifically state if the Veteran has any recurrent subluxation or lateral instability of the left knee and, if so, whether those symptoms are slight, moderate, or severe.  

The examiner should also be asked to determine whether the left knee exhibits weakened movement, excess fatigability, instability, or incoordination attributable to the service-connected disability; and, if feasible, these determinations should be expressed in terms of the degree of additional range of motion loss due to any weakened movement, excess fatigability, or incoordination.  See 38 C.F.R. §§ 4.40, 4.45; Deluca v. Brown, 8 Vet. App. 202 (1995). 

Specifically, the examiner should determine which of the Veteran's current left knee symptoms are related to his service-connected left knee strain, left knee meniscal tear, or any other cause.  If the examiner is unable to separate the symptoms of the left knee that are attributable to the service-connected left knee strain to those of the left knee meniscal tear, it must be so stated.
  
Additionally, the examiner should reconcile the conflicting examination findings in the June 2010 VA examination report and the August 2011 VA examination report.  

The examiner must provide a comprehensive report including complete rationale for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

2) Thereafter, the AMC/RO must review the claims file to ensure that the foregoing requested development has been completed.  In particular, review the requested medical opinion to ensure that it is responsive to and in compliance with the directives of this remand and if not, implement corrective procedures.  See Stegall v. West, 11 Vet. App. 268 (1998).

3) After completing the above action and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim should be readjudicated.  If the claim remains denied, a supplemental statement of the case should be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, this issue should be returned to the Board for further appellate review.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
J. A. MARKEY 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


